DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on 07/17/2020 has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method of manufacturing a trench-gate insulated-gate bipolar transistors (IGBTs) having a first mesa and a second mesa in the active region of the IGBTs.
Claim Objections
Claim 9 is objected to because of the following informalities:  
In claim 9, line 22, “etching substrate” should be changed to --etching the substrate--.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. U.S. Patent No. 10,727,326.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the instant application is encompassed by the claims of U.S. Patent No. 10,727,326, see comparison in the table below.
Claims of present application
Claims of U.S. Patent No. 10,727,326
1. A method comprising: forming, in a substrate, a termination region of an insulated-gate bipolar transistor (IGBT) device, the termination region being included in an inactive region of the IGBT device, the inactive region at least partially surrounding an active region of the IGBT device; forming a trench in the substrate, the trench extending along a longitudinal axis in the active region of the IGBT device, the trench having: a first sidewall included in a first mesa disposed in the active region of the IGBT device; and a second sidewall included in a second mesa disposed in the active region of the IGBT device, the first mesa and the second mesa being parallel with the trench; forming, in at least a portion of the first mesa in the active region of the IGBT device, an active segment of the IGBT device; and forming, in at least a portion of the second mesa in the active region of the IGBT device, an inactive segment of the IGBT device, the inactive segment being defined by a dielectric material.
1. An insulated gate bipolar transistor (IGBT) device, comprising: an active region; an inactive region, the inactive region including a termination region; a trench extending along a longitudinal axis in the active region; a first mesa disposed in the active region, the first mesa defining a first sidewall of the trench and being in parallel with the trench; and a second mesa disposed in the active region, the second mesa defining a second sidewall of the trench and being in parallel with the trench, at least a portion of the first mesa including, in the active region, an active segment of the IGBT device, and at least a portion of the second mesa including, in the active region, an inactive segment of the IGBT device, the inactive segment being defined by a dielectric material.

2. The method of claim 1, wherein the active segment is a first active segment, the inactive segment is a first inactive segment, the at least a portion of the first mesa includes a first portion of the first mesa and the at least a portion of the second mesa includes a first portion of the second mesa, the method further comprising: forming a second active segment of the IGBT device in a second portion of the second mesa in the active region of the IGBT device; and forming a second inactive segment in a second portion of the first mesa in the active region of the IGBT device.
2. The IGBT device of claim 1, wherein the active segment is a first active segment, the inactive segment is a first inactive segment, the at least a portion of the first mesa includes a first portion of the first mesa and the at least a portion of the second mesa includes a first portion of the second mesa, the IGBT device further including: a second active segment included in a second portion of the second mesa in the active region; and a second inactive segment included in a second portion of the first mesa in the active region.
3. The method of claim 2, wherein: the first active segment of the IGBT device is a first emitter segment of the IGBT device; and the second active segment of the IGBT device is a second emitter segment of the IGBT device.
9. The IGBT device of claim 4, wherein: the first active segment of the IGBT device is a first emitter segment of the IGBT device; and the second active segment of the IGBT device is a second emitter segment of the IGBT device.
4. The method of claim 1, wherein the first mesa is an active mesa included in the active region and the second mesa is an inactive mesa included in the active region.
3. The IGBT device of claim 1, wherein the first mesa is an active mesa included in the active region and the second mesa is an inactive mesa included in the active region.
5. The method of claim 1, wherein forming the inactive segment includes thermally oxidizing the at least a portion of the second mesa.
12. The IGBT device of claim 10, wherein the dielectric portion of the first mesa includes a thermally-grown oxide portion of the first mesa.
6. The method of claim 1, wherein forming the inactive segment includes: removing the at least a portion of the second mesa; and replacing the at least a portion of the second mesa with the dielectric material.

11. The IGBT device of claim 10, wherein the dielectric portion of the first mesa is a dielectric-filled portion of the first mesa.
18. The IGBT device of claim 17, wherein the dielectric portion of the first inhomogeneous mesa is a dielectric-filled portion of the first inhomogeneous mesa.
Note that, the dielectric-filled portion would involves the replacing a portion of the mesa and fill with a portion of a dielectric material.
7. The method of claim 6, wherein the dielectric material includes a deposited dielectric material.

1. An insulated gate bipolar transistor (IGBT) device, comprising…the inactive segment being defined by a dielectric material.  Note that, it is well-known in the art that the dielectric material can be deposited on the device.


Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. U.S. Patent No. 11,056,581.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the instant application is encompassed by the claims of U.S. Patent No. 11,056,581, see comparison in the table below.
Claims of present application
Claims of U.S. Patent No. 11,056,581
1. A method comprising: forming, in a substrate, a termination region of an insulated-gate bipolar transistor (IGBT) device, the termination region being included in an inactive region of the IGBT device, the inactive region at least partially surrounding an active region of the IGBT device; forming a trench in the substrate, the trench extending along a longitudinal axis in the active region of the IGBT device, the trench having: a first sidewall included in a first mesa disposed in the active region of the IGBT device; and a second sidewall included in a second mesa disposed in the active region of the IGBT device, the first mesa and the second mesa being parallel with the trench; forming, in at least a portion of the first mesa in the active region of the IGBT device, an active segment of the IGBT device; and forming, in at least a portion of the second mesa in the active region of the IGBT device, an inactive segment of the IGBT device, the inactive segment being defined by a dielectric material.
1. An insulated gate bipolar transistor (IGBT) device, comprising: an active region; an inactive region, the inactive region including a termination region; a trench extending along a longitudinal axis in the active region; a first mesa defined by a first sidewall of the trench and in parallel with the trench; and a second mesa defined by a second sidewall of the trench and in parallel with the trench, the first mesa being an active mesa of the IGBT device disposed in the active region, and the second mesa being an inactive mesa of the IGBT device disposed in the active region, the inactive mesa of the IGBT device being defined, at least in part, by a dielectric material, the active mesa being disposed between the inactive mesa and the inactive region.

2. The method of claim 1, wherein the active segment is a first active segment, the inactive segment is a first inactive segment, the at least a portion of the first mesa includes a first portion of the first mesa and the at least a portion of the second mesa includes a first portion of the second mesa, the method further comprising: forming a second active segment of the IGBT device in a second portion of the second mesa in the active region of the IGBT device; and forming a second inactive segment in a second portion of the first mesa in the active region of the IGBT device.
2. The IGBT device of claim 1, wherein the active mesa is a first active mesa and the inactive mesa is a first inactive mesa, the IGBT device further comprising: a second active mesa disposed in the active region; and a second inactive mesa disposed in the active region.

3. The method of claim 2, wherein: the first active segment of the IGBT device is a first emitter segment of the IGBT device; and the second active segment of the IGBT device is a second emitter segment of the IGBT device.
14. The IGBT device of claim 13, wherein the active emitter mesa is a first active emitter mesa, the trench is a first trench and the longitudinal axis is a first longitudinal axis, the IGBT device further comprising: a second active emitter mesa that is electrically coupled with the first active emitter mesa; and a second trench extending along a second longitudinal axis, a first sidewall of the second trench being defined by the second active emitter mesa, and a second sidewall of the second trench being defined by the dielectric termination region.

4. The method of claim 1, wherein the first mesa is an active mesa included in the active region and the second mesa is an inactive mesa included in the active region.

2. The IGBT device of claim 1, wherein the active mesa is a first active mesa and the inactive mesa is a first inactive mesa, the IGBT device further comprising: a second active mesa disposed in the active region; and a second inactive mesa disposed in the active region.

5. The method of claim 1, wherein forming the inactive segment includes thermally oxidizing the at least a portion of the second mesa.

7. The IGBT device of claim 4, wherein the inactive region includes pillars including an oxidized semiconductor material.

6. The method of claim 1, wherein forming the inactive segment includes: removing the at least a portion of the second mesa; and replacing the at least a portion of the second mesa with the dielectric material.

8. The IGBT device of claim 7, wherein the inactive region further includes one or more air gaps disposed between the pillars.
Note that, the air gaps would involves replace a portion of the second mesa with an air-gap.
7. The method of claim 6, wherein the dielectric material includes a deposited dielectric material.

1. An insulated gate bipolar transistor (IGBT) device, comprising…a dielectric material, the active mesa being disposed between the inactive mesa and the inactive region.
Note that, it is well-known in the art that the dielectric material can be deposited in the device.
8. The method of claim 7, wherein the dielectric material further includes an air gap enclosed in the deposited dielectric material.
8. The IGBT device of claim 7, wherein the inactive region further includes one or more air gaps disposed between the pillars.


				         Allowable Subject Matter
Claims 9-20 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of independent claims 9 and 15, as a whole taken alone or in combination, in particular, prior art of record does not teach “implanting, in a substrate a termination implant of an insulated-gate bipolar transistor (IGBT), the termination implant being included in an inactive region of the IGBT device, forming, in at least a portion of the second mesa in the active region of the IGBT device, an inactive segment of the IGBT device, the forming the inactive segment including etching the substrate to form a plurality of semiconductor fingers along the second sidewall and oxidizing the plurality of semiconductor fingers to form a dielectric material, the dielectric material defining the inactive segment", as recited in independent claim 9 and “implanting, in a substrate, a termination implant of an insulated-gate bipolar transistor (IGBT) device, the termination implant being included in an inactive region of the IGBT device, the inactive region at least partially surrounding an active region of the IGBT device, implanting, in the well region, an emitter implant of a second conductivity type, the second conductivity type being opposite the first conductivity type, and forming, in at least a portion of the second mesa in the active region of the IGBT device, an inactive segment of the IGBT device, the forming the inactive segment including removing the at least a portion of the second mesa and replacing the at least a portion of the second mesa with a dielectric material”, as recited in independent claim 15.
Claims 10-14 and 16-20 also allowed as being directly or indirectly dependent of the allowed independent base claims.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yedinak et al.		U.S. Patent 8,563,377	Oct. 22, 2013.
Lui et al.			U.S. Pub. 2012/0146090	Jun. 14, 2012.
Li et al.			U.S. Patent 10,020,380	Jul. 10, 2018.
Ho et al.			U.S. Patent 9,960,167	May 1, 2018.
Mizokuchi et al.		U.S. Patent 9,853,126	Dec. 26, 2017.
Narazaki et al.		U.S. Patent 9,799,648	Oct. 24, 2017.
Ding et al.		U.S. Patent 9,704,948	Jul. 11, 2017.
Poelzl			U.S. Patent 9,355,957	May 31, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892